El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La apelante, una corporación doméstica dedicada a la fa-bricación y venta de cerveza, malta y bebidas gaseosas, instó este pleito en la corte inferior solicitando la devolución de $550 que alega haber pagado bajo protesta al Municipio de Mayagüez x301’ concepto de patentes municipales correspon-dientes al año 1944-45. La demanda fue declarada sin lu-gar a virtud de una cuestión de derecho presentada por el Municipio demandado, consistente en que el pago de la pa-tente debió verificarse el 1ro. de julio de 1944 y no habién-dolo verificado basta el 25 de septiembre de ese mismo año, no tenía derecho el contribuyente a pagar bajo protesta y consiguientemente no podía reclamar la devolución de lo pa-gado.
*596El Municipio alega ahora en apelación que de todos mo-dos la demanda debía ser desestimada porque la corte sen-tenciadora carecía de jurisdicción para conocer del pleito, toda vez que la suma realmente onyueltá, conforme resulta de la demanda, es menor de $500.
Se alega en la demanda que el 15 de marzo de 1944 la demandante rindió al Tesorero del Municipio demandado el informe correspondiente a sus ventas efectuadas en dicho Municipio desde el 1ro. de enero al 31 de diciembre de 1943, ascendentes a la cantidad de $415,547.52, incluyendo cerveza y bebidas gaseosas; que la Asamblea Municipal arbitraria-mente fijó la contribución por concepto de patentes muñid-pales para el año 1944r-45 en $550, computándose dicha con-tribución a base de $1,000,000 de ventas realizadas por la demandante durante el año 1943; que el 12 de mayo de 1944 la demandante solicitó reconsideración y el 21 de junio el Secretario de la Asamblea Municipal le notificó que la re-consideración había sido denegada. Se alega, además, en la demanda, que de las ventas efectuadas por la demandante durante el año 1943, solamente están sujetas al pago de la pa-tente municipal en el Municipio demandado, las correspon-dientes a las de bebidas gaseosas, las cuales ascendieron a $130,676.
No obstante admitirse en la demanda que las ventas de bebidas gaseosas efectuadas en dicho Municipio están suje-tas al pago de la contribución, la demandante suplica senten-cia por la totalidad de los $550 que alega pagó bajo protesta por todas las ventas efectuadas en dicho año.
De la demanda resulta que por ventas ascendentes a $1,000,000, efectuadas durante todo el año 1943, la contribución impuesta fue do $550. Siendo ello así, la contribución correspondiente a un trimestre es $137.50. Mas como cíe conformidad con la sección 16 de la Ley núm. 26 de 28 de marzo de 1914 (Leyes de 1913-14, pág. 181), la patente vence en plazos trimestrales el 1ro. de julio, el 1ro. de octubre, el 1ro. *597de enero y el 1ro. de abril de cada año, es evidente que cuando el 25 de septiembre de 1944 la demandante verificó el pago, sólo debía el primer trimestre que empezó en julio de dicto año y no estando aún vencidos los tres restantes, los pagó vo--luntardamente. Como la sección 12 de la citada ley prescribe que toda persona, sociedad, asociación, corporación u otra forma cualquiera de organización comercial o industrial que dejare de satisfacer el importe de la contribución im-puesta. de acuerdo con dicta ley dentro de los primeros quince días de cada trimestre se considerará culpable de de-lito menos grave e incurrirá en una multa máxima de $50, según se provea por las asambleas municipales en sus orde-nanzas, a lo sumo podríamos admitir, a los efectos del ar-gumento, que en lo que al pago del primer trimestre res-pecta, lo tizo oportunamente bajo protesta, toda vez que la demandante estaba constreñida a pagar dicho trimestre, por-que de lo contrario incurriría en el misdemeanor a que se refiere la sección 12. Sin embargo, en lo que se refiere • a los tres trimestres restantes que aún no estaban vencidos cuando verificó el pago, éste fue voluntario aunque hiciera constar que lo hacía bajo protesta, toda vez que no estando legalmente obligada a pagarlos, no corría riesgo alguno en caso de no hacerlo. Como se dijo en Blanco v. Tribl. de Apelación, 61 D.P.R. 23 y en The Coca-Cola Co. v. Tribl. Contribuciones, 65 D.P.R. 152, el mero hecho de que el contri-buyente al verificar el pago haga constar que lo hace bajo protesta, no constituye un pago bajo protesta, a menos que haya sido en alguna forma compelido a verificarlo en la fecha en que lo hizo.
Establecida esta premisa, tendremos entonces que las tres cuartas partes de la suma reclamada fué pagada voluntaria-mente y exigiendo la sección 14 de la ley citada que el pago se haga bajo protesta como condición precedente a recobrar la contribución que el contribuyente crea le ha sido ilegal-mente cobrada, tendremos que concluir que a lo sumo sola-*598mente pagó bajo protesta la cuarta parte de la suma recla-mada, o sea $137.50, cantidad insuficiente para conferir ju-risdicción a la corte sentenciadora.
La apelante trata de orillar esta dificultad alegando que la cuantía jurisdiccional la determina la suma reclamada en la demanda y no aquélla por la cual en definitiva la demandante obtenga sentencia. Esta es la regla general; pero una excepción de esa regla es la de que cuando de la faz de la demanda resulta que el demandante sólo tiene derecho a recobrar una parte de la suma reclamada, esa parte es la que determina la jurisdicción de la corte. González Mena v. Dannermiller Coffee Co., 48 D.P.R.. 608, 618; Díaz v. Palmer, 62 D.P.R. 111; Hall v. Price, 148 S.W.2d 881, (Tex. 1941).

Careciendo la corte de jurisdicción por no ascender la suma envuelta a la cantidad de $500, procede confirmar la sentencia que declaró sin lugar la demanda.

El Juez Asociado Sr. Córdova no intervino.